DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear if the “feed position” of line 2 is the base feed position or the feed position of a different element.
Claim 11 recites the limitation "the base receiving position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 9, 10, 13, 20, and 29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ohlsson(US Patent 4,151,024).
Ohlsson discloses a device for forming a container that has a tubular sidewall and a base on one end comprising a tube forming unit which progressively forms the tube by folding an elongate sheet into a tube and welding lengthwise sides of the sheet to form the tube(Figure 1), and a base attachment device for attaching a base to the tube.(26)
Regarding claim 3, the device has a welder for welding on the base.(24, 25)
Regarding claim 6, Ohlsson discloses a base attachment unit which has a head(26) which picks up the base from an unknown location and supports and feeds it to the forward end of the tube, releasing it after it has been joined.(Figures 4a-4c)
Regarding claim 9, a rod(29) drives the base attachment unit from a feed position to a forward end of the tube and returning it.(Figures 4a-4c)
Regarding claim 10, Ohlsson teaches moves the base attachment unit in a linear path from where the base is picked up to the attachment location(base loading position)
Regarding claim 13, the device has an assembly(23) for holding the end of the tube so the end has a desired cross-section while the base is applied.(Figures 4a-4c)  While the holding assembly is at the opposite end from the base attaching, it holds the entire tube in shape and thus holds both ends.
Regarding claim 20, Ohlsson shows a pair of lengthwise spaced apart guide roller units for guiding the tube to the seam welder.(13).
Regarding claim 29, Ohlsson discloses a seam adjustment assembly that adjusts the place of the seam to the correct location for welding.(8’, 13)  It is noted the claim does not require any specifics of the seam adjustment assembly.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson.
Regarding claim 2, while Ohlsson does not disclose a control system for moving the base and tube to the position where they are joined, it would have been obvious to one of ordinary skill in the art at the time of filing to have a control system to do this since the presence of automation is extremely well-known and conventional in the manufacturing arts.
Regarding claim 5, while Ohlsson disclose welding the base to the tube, it is extremely well-know and conventional to use a mechanical interlock as evidenced by all the containers with reclosable lids and it would have been obvious for this reason.
Regarding claim 15, the device has an axis for supporting a coil of side wall material so it can be unwound, a series of lengthwise spaced apart tube folding elements(13), and a seam welding unit for making an elongate seam in the rube.(15,16)  The reference does not disclose a drive which transports the sheet and the base to the location where the base is applied.  It would have been obvious to one of ordinary skill in the art at the time of filing to have a drive to move the sheet and base to their desired location since the use of drive systems to make parts of an apparatus is extremely well-known and conventional in the manufacturing arts.

Allowable Subject Matter
Claims 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 11, the prior art of record does not teach or clearly suggest a base feed position, a base loading position and a base receiving position, the drive pivoting between the loading position and the receiving position.  Regarding claims 21-27, the prior art of record does not teach or clearly suggest guide rollers for contacting the outer surface of the tube wherein the guide rollers are supported on support arms which are adjustable via an assembly for moving radially inwardly and outwardly to adjust the size of the tube.  Regarding claim 30, the prior art of record does not teach or clearly suggest the seam adjustment assembly including a pair of grippers which engage the sides of the sheet and push them apart to form the seam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746